F Lt Ee ce
CLERK’
U.S. DISTRICT COURT E.D.N.Y.

ve
UNITED STATES DISTRICT COURT we OMAR 22 2017.
EASTERN DISTRICT OF NEW YORK

LONG ISLAND OFFICE
TATIANA HERDOCIA and ENA SCOTT, CASE NO.: CV-14 3196 DRH ARL

Plaintiffs, JOINT STIPULATION OF DISMISSAL

WITH PREJUDICE
v.

SOUTHERN WINE & SPIRITS OF
AMERICA, INC, and WINE, LIQUOR &
DISTILLERY WORKERS UNION, LOCAL
1-D,

Defendants.

 

 

Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiffs Tatiana Herdocia
and Ena Scott and Defendants Southern Glazer’s Wine and Spirits, LLC', and Wine, Liquor &
Distillery Workers Union Local 1-D, by and through undersigned counsel, hereby stipulate that
this action and all claims and defenses asserted therein be dismissed with prejudice, with each

party bearing its own attorneys’ fees, costs, and expenses.

Dated: May 11, 2017 For Plaintiffs Tatiana Herdocia and Ena Scott,

  

 

Jose G. Sagltiago

Great Néck, NY 1102]
(516) 829-6900
isantiaeo@mclaughlinstern.com

 

' Southern Glazer’s Wine and Spirits, LLC and Souther Wine & Spirits of America, Inc. are the
same entity. Southern Glazer’s Wine and Spirits, LLC is simply the new name of Southern Wine
& Spirits of America, Inc. They are two names for the same entity.
>

Dated: May 11, 2017

Dated: May i1, 2017

C wy ULOs? he
cpu

Case 2:14-cv-03196-JMA-ARL Document 27 Filed 05/22/17 Page 2 of 2 PagelD #: 101

For Defendant Southern Glazer’s Wine and Spirits, LLC,

{s/ Keith R. Thorell
Keith R. Thorell, pro hac vice
KORSHAK, KRACOFF, KONG & SUGANO, LLP
1640 S. Sepulveda Blvd., Suite 520
Los Angeles, CA 90025
(310) 996-2340
Keith@kkks.com

For Defendant Wine, Liquor & Distillery Workers Union
Local 1-D,

{s/ J. Warren Mangan
J. Warren Mangan, Esq. (8879)
271 North Avenue, Suite 206
New Rochelle, NY 10801
(914) 576-7630, Ext. 15
(914) 576-7682 - fax
ocmlawvers(@aol.com

5 |22\9

} 8!Joan 1). Aree —

 
